Motion by respondent to dismiss appeal: (a) from so much of a decree of the Surrogate’s Court, Kings County, entered June 6, 1960, as fixes certain fees and apportions their payment; and (b) from an order of the Supreme Court, Kings County, dated November 3, 1960, entered in the Surrogate’s Court on November 4, 1960, which settles the record on the appeal from the decree by allowing all of respondent’s proposed amendments and by including therein certain exhibits. Motion denied. Cross motion by appellant to dispense with printing on his appeal from said order of November 3, 1960, settling the record, granted on condition that such appeal be perfected and argued or submitted at the March Term, beginning February 27, 1961. The appeal is ordered on the calendar for said term. The appeal will be heard on the original papers and on typewritten briefs of both parties. Appellant is directed, on or before February 10, 1961, to file six copies of his brief and to serve one copy on the respondent. Respondent shall file and serve the same number of copies of his brief. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.